Citation Nr: 1761145	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 30, 2009.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from October 30, 2009 to September 16, 2014.


REPRESENTATION

Appellant represented by:	Gail Hyman


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Board denied the Veteran's claim seeking an initial disability rating in excess of 30 percent for his service-connected PTSD.  The Veteran filed a timely appeal with the Court of Appeals for Veterans Claims (Court), and by Order dated October 2013, the Court granted a Joint Motion for Partial Remand.  In February 2014, the Board remanded the claim for further development of the record.

In February 2016, the Board again denied the Veteran's claim seeking an initial disability rating in excess of 30 percent for his service-connected PTSD, but granted a 50 percent rating from October 30, 2009, and 70 percent from September 17, 2014.  The Veteran filed a timely appeal with the Court.

In a February 2017 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board failed to provide adequate reasons and bases in its explanation for the denial of entitlement to an initial rating in excess of 30 percent prior to October 30, 2009, and 50 percent from October 30, 2009 through September 16, 2014, for the service-connected PTSD.  In March 2017, the Court vacated the portion of the February 2016 Board decision that denied an initial rating in excess of 30 percent prior to October 30, 2009 and a rating in excess of 50 percent for the period from October 30, 2009 through September 16, 2014, for PTSD and remanded the matter for additional consideration.  The Court did not disturb the assigned 70 percent from September 17, 2014; therefore, that period of time is no longer before the Board and will not be addressed herein.  Therefore, the Veteran's PTSD is currently rated as 30 percent disabling prior to October 30, 2009 and as 50 percent disabling from October 30, 2009 to September 16, 2014.  These are the only periods of time subject of the current appeal.  

The Veteran's representative submitted a brief, but no new evidence was submitted subsequent to the JMPR.  A remand is not necessary for the RO to consider any new evidence.

A review of the record shows that the Veteran was originally represented in this matter by the Vietnam Veterans of America (VVA).  See VA Form 21-22, dated September 2009.  That representation was then revoked when the Veteran executed another VA 21-22 in July 2012 that designated the Texas Veterans Commission as his representative.  The Veteran was represented by Amie Leonard, Esquire, at the Court, and in October 2017 submitted a VA Form 21-22 to be represented by Gail Hyman, Esquire, under 38 C.F.R. § 14.630 to be limited to the issue on appeal.  See 38 C.F.R. § 14.630.

The Veteran and his wife testified before a Decision Review Officer (DRO) at a hearing held at the RO in May 2001.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Prior to August 1, 2009, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas, and total occupational and social impairment are not shown.

2.  From August 1, 2009 through September 16, 2014, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to August 1, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the time period from August 1, 2009 to September 16, 2014, PTSD has been 50 percent disabling.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017). When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 . 

Here, the Veteran has been assigned a staged rating. Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App.505, 510 (2007); Fenderson v. West, 12 Vet. App.119 (1999).  The Board agrees that a staged rating is warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. Â§ 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 .

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17   (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Id. at 117-18.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130.  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV" [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as adjustment disorder, depression, and dysthymia.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).



Prior to October 30, 2009

VA outpatient treatment records disclose that the Veteran was seen in September 1998 and reported he has dreams of his Vietnam experiences about three times a week. He related he had lots of stress, and described difficulty getting along with his supervisor and colleagues. On mental status evaluation, the Veteran was neatly dressed and well-groomed. He was alert and oriented to time, place and situation. His mood was somewhat euphoric and his affect was appropriate. There was no evidence of a thought disorder, and his cognitive functions were intact. He denied suicidal or homicidal ideation, and his insight and judgment seemed good. The diagnoses were possible depressive disorder, not otherwise specified, and rule out PTSD. The Axis IV diagnoses were job and marital stress. The GAF score was 70. Medication was prescribed. When seen the following month, the examiner noted that the Veteran was having problems sleeping and added another medication. It was indicated he had a new supervisor and things were better at work, but his relationship with his spouse was strained. In May 1999, the Veteran asserted he was doing fairly well. Although he still had nightmares, he said they were much less frequent. He noted he liked his job and he and his wife had a good relationship. 

The Veteran was afforded a VA psychiatric examination in July 1999. He stated he was having problems with his supervisor at work. He noted his initial psychiatric treatment was in 1998. He related he had a confrontation with a supervisor and, after a heated exchange of words, began to obsess about the man's death. He felt this was not right so he went to the VA for treatment. He reported the medications that had been prescribed were helpful, and he no longer had any disturbing thoughts relating to his supervisor. A mental status evaluation revealed the Veteran was neatly groomed. He talked at a normal rate. His answers were logical, relevant and coherent. He was oriented to person, place and time. He said his memory was not what it used to be, but the examiner said it was in the normal range. He said his former supervisor was an enemy. The Veteran admitted to anger and impulses to hurt others, but had no current plan. He admitted to depression, but denied past thoughts of suicide. He denied having hallucinations. The diagnostic impression was adjustment disorder with mixed disturbance of emotions and conduct. The GAF score was 75.

On VA psychiatric examination in May 2001, the examiner noted that the Veteran was being treated for his psychiatric symptoms by the VA. He indicated that as the Veteran's treatment progressed, he gradually improved regarding PTSD, and the treatment subject shifted to marital mal-adjustment. He was being seen every four months. On mental status evaluation, the Veteran was well-oriented. He said he still had some nightmares, but it was difficult to obtain a precise frequency. He also described sleep disturbance, awakening with heavy sweating. He did not talk about survivor guilt and it did not appear he had compensatory intrusive thoughts returning to his Vietnam experiences. He had some mild depression which was probably associated with his marital situation. The diagnostic impressions were mild PTSD, not truly disabling, minimal depression and dysthymia. The GAF score was 75. 

VA outpatient treatment records reflect that the Veteran was seen from 2000 to 2002. In August 2000, the Veteran indicated he still had some nightmares, but not on a regular basis. He had insomnia on certain days. He said he was handling things okay in spite of a lot of stress. He related he had a very good relationship with his wife and they had been married for 26 years. He denied suicidal thoughts or ideations. In October 2001, the Veteran reported he had nightmares approximately two to three times a week. When seen in March 2002, he asserted that a psychiatrist who had examined him had been in Vietnam with him. After seeing him, the Veteran maintained he started having a lot of memories of his Vietnam experiences and said he was having frequent nightmares. The dosage of one of his medications was increased. When seen about two months later, the Veteran stated he was feeling better. The examiner noted he seemed much more relaxed and in better spirits. The Veteran said he had not had nightmares recently.

The Veteran was seen at a Vet Center in July 2002. He presented with problems of recurrent dreams two to three times a night, intrusive thoughts, flashbacks, sleep disturbance, depression, feelings of anger and irritability. A mental status evaluation disclosed he was neat and friendly. His speech and affect were appropriate. He was oriented to time, place and person. He was noted to be tense. His memory was normal, and his judgment fair. It was reported he had delusions, disorganized thinking and hallucinations. He denied suicidal thoughts. It was indicated he had homicidal thoughts, but was not considered a risk. The examiner indicated the Veteran's thought content and process and perception indicated some paranoia and suspiciousness, and that he appeared to be distrustful. The Veteran reported he heard sounds and noises that were incomprehensible and indistinguishable to him. The assessment was PTSD symptoms. 

The Veteran was again afforded a psychiatric examination by the VA in February 2003. He related he was working full time. He stated he was losing interest in his hobbies and had lost concentration at work several times. He said he found himself thinking about Vietnam at work. A mental status evaluation demonstrated that the Veteran was cleanly dressed and very meticulous, probably with some obsessive compulsive elements in his personality. He was well oriented and had good contact with outside reality. He had no anxiety, abnormal thinking or delusions. He appeared to be on the down-hearted side. He had goal-directed thinking. He reported nightmares about two or three times a week. The examiner stated he had the impression this was a mild overstatement. The Veteran awakened from his dreams with sweating and upset. The examiner also noted in looking at the Veteran's previous counseling records, he had treatment often, but it was not always for PTSD. The diagnosis was PTSD, mild to moderate in severity, and not interfering with employment. The GAF score was about 60 to 65.

VA outpatient treatment records disclose that the Veteran was seen in January 2003 when he reported feeling better. He had been very irritable during his previous visit and had been having problems at work. He was started on medication that was very calming, and he was getting along better with people and work was better. It was noted a relative had been killed in an accident. The Veteran was noted to be doing very well in September 2003 and March 2004. At the latter visit, his main problem was marital in nature. He denied recent nightmares or flashbacks. 

On VA psychiatric examination in November 2004, the Veteran related he continued to have nightmares about twice a week. He said he could not remember things and that he got lost when driving. He asserted he had had thoughts of suicide and of homicide, but had no plan to hurt anyone. A mental status evaluation revealed the Veteran had occasional eye contact. He claimed a helper at work was an enemy and he was angry with that person. He reported he had obsessive thoughts about his wife and his work. He was occasionally circumstantial to questions. There were no loose thought associations. He said he heard voices talking at times, but could not understand anything that was said. He maintained that he heard voices when no one was there. The Veteran reported panic attacks and had fears of being closed in. His mood was mildly depressed. The diagnostic impression was PTSD. The GAF score was 65.

Additional VA outpatient treatment records dated from 2004 to 2006 have been associated with the claims folder. In September 2004, the Veteran stated he was doing fairly well. He reported that his job was stressful. He was getting along okay with his wife most of the time and his main conflict was with his stepchildren. He was doing well when seen in March 2006. He was working full time and liked his job. His relationship with his wife was good. He again indicated he was doing well in September 2006. He had some family issues but said he was dealing with it okay. He had a lot of concerns regarding his children, but also had some positive things. His relationship with his wife was good. The Veteran denied suicidal thoughts or ideations. He said he still had nightmares about his Vietnam experiences, but was dealing with them okay. 

Additional records from the Vet Center are of record. In January 2005, the Veteran complained of anxiety and said it might be related to ongoing job and family stressors. When he was seen two months later, he noted he had continued job stressors and increased anger. He related that he had to continually keep himself from getting triggered. During a July 2005 couples counseling session, he reported he had experienced an injury to his finger, and he was told he had experienced a panic attack with a possible psychotic episode. The assessment was PTSD. It was indicated that there were medical and situational stress, possibly resulting from an inability of the Veteran and his wife to communicate their needs to each other. The Veteran reported a decrease in anxiety since getting a new supervisor and a reliable helper at work. The following month, his major complaint was an inability to communicate with his spouse. He said mood swings caused conflict between them. Later in February 2006, the Veteran referred to improved communication and that tension had lessened. He shared his recall of military incidents in which he witnessed the death of fellow soldiers. He related his experience without being overpowered by his emotions. The assessment was PTSD. In January 2007, the Veteran presented as alert, well-oriented and friendly. He noted problems with PTSD symptoms, but added he was handling them by staying busy at work and home. He referred to family issues. 

The Veteran was afforded a psychiatric examination by the VA in September 2007. The examiner reviewed the electronic medical records and stated that most of the notes indicated that the Veteran was doing well on medication. The Veteran described an altercation with a supervisor at work in which he sustained a hand injury. He stated his nightmares had been increasing since the hand injury, and were occurring nightly. He described flashbacks and anger problems. A mental status evaluation disclosed the Veteran's thought process was logical, coherent and relevant. His affect was spontaneous, and he showed no signs of anxiety or depression, but he reported some depressive symptoms. He was well-oriented to time, place, person and situation. He showed mild difficulty with concentration and memory. The Veteran indicated that he had one panic attack and went to the hospital because he thought he was having heart trouble. He reported significant problems with anger and irritability. He also said he had some guilt about his alleged actions in Vietnam. He described flashbacks, and showed signs of mild persecutory themes, but did not appear to have full paranoia or persecutory delusions. He denied suicidal ideation, but indicated he had homicidal thoughts, particularly towards the supervisor with whom he had the altercation. He added that he would not act on these thoughts. The diagnoses were PTSD, chronic, mild, and antisocial personality traits. The GAF score was 60. 

The examiner commented that a review of the treatment records suggested the Veteran's global level of functioning had remained about the same since the last examination and he had been able to maintain stable employment. The recent altercation had triggered some additional symptoms, but this appeared to be a transient, situational phenomenon. He added that the Veteran showed signs of antisocial personality traits and these contributed to some degree to his conflicts and altercations, as well as his lack of close relationships.

In January 2008, the VA psychologist who conducted the September 2007 VA psychiatric examination provided an addendum to his report following a review of the claims folder. He noted that the record did not reveal any evidence of the "special missions" the Veteran described at the time of the examination and there was no mention of a court-martial. He had no changes in his previous opinions or diagnoses.

The Veteran was examined by a private physician in October 2009. The examiner asserted that the Veteran had a longstanding history of PTSD secondary to his "rather horrific experiences" in Vietnam. It was noted that the Veteran had recently separated from his wife. It was indicated he had recently undergone back surgery and had recently been diagnosed with prostate cancer. The examiner said it was not surprising that the Veteran was depressed. He added it was difficult to determine if the depression was part of PTSD or new onset depression. A mental status evaluation showed that the Veteran was oriented times three. His insight, while limited in certain areas, was basically intact, as was his judgment. His affect was replete with significant depressive symptoms and some decreased self-worth, some anhedonia and malaise. He denied suicidal or homicidal ideation. No hallucinations or delusions were present. His memory was intact. The examiner stated the Veteran had PTSD, atypical depression, and dysthymia. The GAF score was 33 to 35. 

On VA examination in March 2010, the Veteran reported that he had thought about shooting himself in August of 2009, going so far as to go to a park with a gun.  He reported that he decided not to go through with it, and claimed that his religious beliefs prohibit him from acting on those thoughts.  He also reported fleeting homicidal thoughts in anger, but none that had been recent.  

On VA psychiatric examination in April 2010, the Veteran reported that he was in the process of a divorce. He had just gone back to work after being off due to a back condition. The examiner, who also conducted the September 2007 VA psychiatric examination, reviewed the claims folder and the electronic medical records. He noted that the treatment records since his previous examination showed GAF scores steadily around 60, and then a sudden decline to 45 in September 2009. That was right after the Veteran had been diagnosed with prostate cancer, his wife left him and his mother died. The decline in functioning appeared to be related to those stressors, as opposed to progression of PTSD. The examiner further stated that despite the report of worsening of the Veteran's depressive symptoms, most of the treatment notes suggested a positive mood and stable condition. 

With respect to his PTSD symptoms, the Veteran related that he often thought about having killed a lieutenant who went AWOL, but he described feelings of guilt, not fear in relation to that. The examiner commented that this was not a confirmed event. The Veteran stated he tried to avoid thinking about those issues, but was vague about other avoidance symptoms of PTSD. He reported significant problems with anger, but this more likely than not related to his antisocial personality traits. He described insomnia and hypervigilance. He said there was a ghost living in his house. He did not describe actually seeing a "ghost" or focal hallucinations, but said he heard noises he could not account for and assumed it was a ghost. He did not appear fully psychotic, but had some possible psychotic tendencies, which the examiner said could be associated with his depression and appeared to have increased in severity since his previous evaluation. 

A mental status evaluation disclosed that the Veteran was well-groomed and cooperative. Rapport was somewhat difficult to establish. Thought processes were logical and coherent, with no overt signs of psychosis. His affect was primarily irritable and depressed. The Veteran was well oriented to time, place, person and situation. Reasoning and judgment were fair. The Veteran reported subjective decline in concentration and memory. The examiner commented that the impact of PTSD itself on the Veteran's social and occupational functioning had not changed significantly since the previous examination. The Veteran described worsening mood and a decline in his marriage, but it was not solely attributable to PTSD, and the Veteran's problematic personality traits impacted both social and occupational functioning. 

The diagnoses were adjustment disorder, with depressed mood, secondary to recent stressors; PTSD, at least as likely as not; and antisocial personality traits. The GAF score was 50. The  examiner commented that the most disruptive diagnosis in terms of the Veteran's social and occupational functioning over the years has been the antisocial personality traits. The examiner reiterated he had some concern about the diagnosis of PTSD, but was continuing it. He noted that although the Veteran's overall functioning had declined since the last evaluation, PTSD remained stable. In fact, he added that the Veteran did not report many PTSD specific symptoms and had to be prodded to get information about those symptoms that were listed. The Veteran's primary issue was his adjustment disorder which related to multiple factors. It was also noted that the Veteran described worsening overall because of increasing depression.

The Veteran's claims folder and medical records were reviewed by a VA psychologist in January 2012. She stated that the April 2010 examiner's report of antisocial personality traits was in response to the Veteran's report of his behavior in Vietnam as a "soldier hunter" which the examiner in April 2010 found was not supported in the records. She noted that the previous examiner attributed the Veteran's anger to personality traits, and not PTSD. With respect to the diagnosis of adjustment disorder, the reviewing psychologist noted that it is, by definition, situationally-related and when the specific stressor is resolved, the diagnosis no longer applies, unless the stressor is ongoing/unresolved. She also indicated that a review of treatment records showed that the Veteran was reporting improvement in his symptoms as his psychosocial stressors had abated in four mental health visits since the April 2010 VA psychiatric examination. 

The VA psychologist summarized two visits. It was indicated that in January 2011, the Veteran said he had been doing very well and planned to retire the next month. He was happy that his divorce would be over very soon. He denied suicidal thoughts or ideations. He again stated he was well in July 2011, and pointed out he was getting along better with his ex-wife since the divorce. He denied nightmares or flashbacks, as well as suicidal thoughts or ideations. The psychologist diagnosed PTSD. She noted that depression/anxiety was medically considered a secondary manifestation of the Veteran's mental health condition rather than a separate mental disability. She opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. She added she would not provide a diagnosis of antisocial personality traits, and that the diagnosis of adjustment disorder with depressed mood no longer pertained as noted in the two most recent mental health attending notes. She assigned a GAF score of between 60 and 64, indicating PTSD remains in the mild to moderate range and, based upon the recent notes documenting the Veteran's reported improvement, the PTSD was more likely in the mild range.

Upon review of the evidence above, the Board finds that a 50 percent disability rating is warranted effective August 1, 2009, but no earlier. 

In this regard, the Board finds that due to the severity of the Veteran's suicidal plan and actions in August 2009, a 50 percent rating is warranted from August 1, 2009, not October 30, 2009.  The Board previously determined the date that the Veteran's symptoms increased to be the date of the October 2009 private examination, which noted the Veteran's symptoms as warranting a higher rating.  However, at the March 2010 VA examination, the Veteran indicated that his symptoms actually worsened in August 2009, when he contemplated taking his own life.  The stressors described by the Veteran in the October 2009 exam actually occurred earlier in that year, leading to worsening of his symptoms and manifesting with his suicidal thoughts and plans in August 2009.  

Regarding the time period prior to August 1, 2009, the Board finds that, the overwhelming majority of the evidence fails to establish that a rating in excess of 30 percent is warranted at any time. The Board notes that while the Veteran's report of symptoms may arguably indicate some disturbances of motivation and mood, the May 2001 VA psychiatric examiner indicated that the Veteran's PTSD was said to be mild and not truly disabling, and the February 2003 VA psychiatric examiner stated that PTSD was not interfering with the Veteran's employment.  In this regard, the Board observes that the Veteran's GAF scores have been 70 (September 1998), 75 (July 1999), and 75 (May 2001), 65 (November 2004), 60 (September 2007), findings that tend to generally reflect mild levels of PTSD symptoms.

The Board acknowledges that during the November 2004 VA psychiatric examination, the Veteran reported obsessive thoughts about his wife and described a co-worker as an enemy. While he was occasionally circumstantial in his response to questions, his answers were generally logical, coherent and relevant. He noted he had panic attacks. However, there was no indication of any memory impairment and his judgment was good. The examiner assigned a GAF score of 65. 

Although the September 2007 VA psychiatric examination report reveals that the Veteran conceded he had homicidal thoughts, especially regarding a supervisor, as well as mild problems with memory and concentration, the Board emphasizes the examiner concluded PTSD was mild and assigned a GAF score of 60. He observed that he reviewed treatment records and the Veteran's overall level of functioning had remained the same since the previous evaluation. While the Veteran had a recent increase in symptoms, it was attributable to a contemporaneous situation. The examiner also suggested that the Veteran's antisocial personality traits were contributing to the Veteran's problems. 

Similarly, following the April 2010 VA psychiatric examination, the examiner concluded that there had not been a significant change in the Veteran's social and occupational functioning attributable to PTSD since the previous evaluation. He noted that the Veteran failed to report many PTSD-specific symptoms. 

Further, a VA psychologist reviewed the claims folder in January 2012. She opined that the Veteran's PTSD was mild to moderate, and assigned a GAF score of 60 to 64. 

The Board acknowledges that, as noted above, on VA examination in March 2010, the Veteran reported that he had thought about shooting himself in August of 2009, going so far as to go to a park with a gun.  He reported that he decided not to go through with it, and claimed that his religious beliefs prohibit him from acting on those thoughts.  He also reported fleeting homicidal thoughts in anger, but none that had been recent.  However, in September 2009, the Veteran denied any suicidal thoughts or ideations.  Additionally, the Veteran underwent a private treatment evaluation in October 2009, during which he denied any instance of suicidal thoughts, ideations, plans, or actions, however he described stressors that had occurred in the recent past, such as his mother passing away in March 2009, his cancer diagnosis, and his wife leaving him shortly thereafter, all of which affected his mental health.

At the March 2010 examination, the Veteran denied actual recent intent to commit suicide.  The Board notes that the examiner in March 2010 determined that the Veteran did not present and imminent threat to self or others.  Further, the VA outpatient notes from 2009 indicate that the Veteran denied suicidal thoughts or ideations.  Prior to that examination, the Veteran had denied any suicidal ideation since November 2004, when he reported that he had had thoughts of suicide and homicide but had no plans to take action to hurt himself or anyone else (at that time, his GAF was 65 and his PTSD was considered mild by the examiner).

The Board acknowledges that the Veteran has reported active thoughts and plans of suicide in August 2009 which could warrant a rating higher than the currently assigned 30 percent.  Suicidal ideation is a symptom contemplated by a 70 percent disability rating.  However, aside from this single notation, and another notation nearly six years earlier, there are no other indications or findings of suicidal ideation, intent, or plan.  

The facts of this case are distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23.

This case is distinguishable from Bankhead because, in this case, the Veteran has not had multiple and consistent instances of suicidal ideation throughout the appeal period.  Rather, he made the single reference of suicidal ideation during the course of an examination in 2004, and indicated planning and taking action towards suicide in August 2009, which was inconsistent with his outpatient treatment notes from the same time period.  

The evidence of record for this time period does not show such symptoms as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, as contemplated by the next higher rating of 50 percent.  While some memory loss has been noted, and disorganized thinking was noted on one occasion, no cognitive disorder or speech disorder has been assessed.  While episodic panic attacks were noted, there has been no demonstration of panic attacks consistently more than once a week.  No examiner has indicated that the Veteran lacked insight or judgment.  While the Veteran has indicated that he sometimes had thoughts of suicide and of homicide, he also stated that he had no plan to act on the thoughts.  VA treatment records outside of examinations reveal that the Veteran consistently denied suicidal ideations or homicidal thoughts, and generally indicated that the Veteran's PTSD symptoms did not interfere with the Veteran's self-care, cognitive abilities, most social relationships or occupational ability.

In order to be rated at 50 percent, the Veteran should show occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  Based on the facts of this case during the period prior to August 1, 2009, as discussed above, the Veteran's symptoms overall were determined to be mild, and rather reflect a lesser degree of impairment that is contemplated by the 30 percent assigned.  

In sum, the Board finds that a disability rating of 50 percent is warranted effective August 1, 2009.  Prior to August 1, 2009, a disability rating in excess of 30 percent is not warranted.  Having determined that a 50 percent disability rating is warranted effective August 1, 2009, the Board will now determine whether a disability rating in excess of 50 percent is warranted at any time from August 1, 2009 to September 14, 2014.




August 1, 2009 to September 16, 2014

As noted above, the Board has determined that, based on the Veteran's statements during examination, the worsening of the Veteran's PTSD symptoms was manifested in August 2009 warranting a 50 percent disability rating.  However, on review of the evidence of record, the Board finds that a disability rating in excess of 70 percent is not warranted at any time between August 1, 2009 and September 16, 2014.  

In this regard, the October 2009 examiner noted that the Veteran had recently separated from his wife.  It was noted that he had recently undergone back surgery and had recently been diagnosed with prostate cancer.  The examiner said it was not surprising that the Veteran was depressed, and indicated that it was difficult to determine if the depression was part of PTSD or new onset depression.  A mental status evaluation showed that the Veteran's affect was replete with significant depressive symptoms and decreased self-worth, some anhedonia and malaise.  At an April 2010 VA psychiatric examination the Veteran reported that he was in the process of a divorce.  He reported significant problems with anger and the examiner noted some possible psychotic tendencies likely associated with his depression.  The Veteran's affect was primarily irritable and depressed, and the Veteran reported a decline in concentration and memory.  The GAF was 50.

While a GAF of 33 to 35 was noted at the October 2009 private psychiatric evaluation, the Veteran at the time of the examination demonstrated that he was fully oriented and his insight and judgment were deemed to be intact, and the examiner noted that the Veteran had recently had severe back problems and had been diagnosed with prostate cancer.  Further, the October 2009 GAF score is significantly lower than reported on all other examinations, such as 50 on the April 2010 VA psychiatric examination and the 60 to 65 reported on the January 2012 VA psychologist's report.

The Board notes that in July 2014, the Veteran reported to his attending psychiatrist that when he had undergone surgery for his back, that he was not given his PTSD meds and had a flashback and became violent.  He reported that when the doctor restarted his meds he had not had an incident or side effects since that time.  While this instance of impaired impulse control appears to have been serious, it also appears to have been an isolated incident due to a gap in the Veteran's medication.  Prior to and after this incident, the Veteran was compliant with his prescribed medications and denied any side effects from his medications.  There is no probative evidence that his PTSD caused other instances of impulse control or violent outbursts.  

A review of the evidence for this time period does not reveal symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, or spatial disorientation.  No formal speech or cognitive disorder has been noted, and it does not appear that the Veteran has ever asserted as much.  

The Board finds that the Veteran's symptoms for this period more nearly approximate moderate levels of PTSD symptoms currently contemplated by the assigned 50 percent disability rating.  

In order to warrant a higher rating of 70 percent, the Veteran must have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to his PTSD symptoms.  In this case, the Veteran maintained hygiene, impulse control, and routine behavior, and has not exhibited symptoms such as obsessive rituals or spatial disorientation.  
Despite the Veteran's worsening of symptoms in August 2009, his contemplation of suicide at the time correlated with a period of unusually high stresses.  Concurrent mental health records indicated that the Veteran denied suicidal ideations.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time from August 1, 2009 through September 16, 2014.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's lay statements in the decision above but finds that even upon consideration of the lay statements, higher disability ratings are not warranted for the two separate time periods on appeal.  


ORDER

An initial rating in excess of 30 percent for PTSD prior to August 1, 2009, is denied.

A disability rating of 50 percent, but no higher, is granted for PTSD from August 1, 2009 through September 16, 2014, subject to the applicable law governing the award of monetary benefits.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


